IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                    NO. WR-79,472-01



                  EX PARTE DUSTY GUS HERNANDEZ, Applicant



                     ORDER PURSUANT TO TEXAS RULE OF
                            APPELLATE PROCEDURE 9.10




       Per curiam.


                                          ORDER


       This cause is before this Court on application for writ of habeas corpus from trial

court case number CR33037A in the 238th District Court of Midland County.

       Pursuant to Texas Rule of Appellate Procedure 9.10(c), the Clerk has identified

sensitive data or sealed material in the record and the parties have been notified. Therefore,

pursuant to Rule 9.10(f) the following records are ordered sealed or redacted. The trial court

clerk, court of appeals or any entity possessing these documents shall seal or redact the

documents pursuant to this order.
                                                           Hernandez - Rule 9.10 Order - 2


List documents or exhibits.


      The following records contain the name of the complainant who was a minor. TEX.

CODE CRIM. PROC. art 57.02(h)

Redact Names of minors in the following records or documents:

Clerk's Record (Writ)

"Objections to Court's order on Applicant Application for Postconviction Writ of Habeas
Corpus Adopting the State's Proposed Order"

Clerk's Record (from direct appeal)

"State's Proposed order on Applicant's Application for Postconviction Writ of Habeas
Corpus"

Reporter's Record (February 9, 2009 - February 11, 2009)

Reporter's Record (August 16, 2013)



Filed: October 29, 2014

Do not publish
                                                                                                        KLLb COPY




SHARON KELLER                                                                                         ABEL ACOSTA
  PRESIDING JUDGE                 Court of Criminal Appeals                                                CLERK
                                                                                                        (512)463-1551
                                        P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                     AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
PAUL WOMACK                                                                                           GENERAL COUNSEL

CHERYL JOHNSON
                                                                                                        (512)463-1600
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES




                                                  October 29, 2014

   Robert Udashen                                              District Clerk Midland County
   2311 Cedar Springs Rd.                                      Ross Bush
   Suite 250                                                   500 N. Loraine Suite 300
   Dallas, TX 75201                                            Midland, TX 79701
   * DELIVERED VIA E-MAIL *                                    * DELIVERED VIA E-MAIL *


   District Attorney Midland County                            Dusty Gus Hernandez
   500 N. Loraine St.                                          Coffield Unit - TDC #1562435
   Midland, TX 79701                                           2661 FM 2054
   * DELIVERED VIA E-MAIL *                                    Tennessee Colony, TX 75884

   1lth Court Of Appeals Clerk
   Sherry Williamson
   P.O. BOX271
   Eastland, TX 76448
   * DELIVERED VIA E-MAIL *


   Re: Hernandez, Dusty Gus
   CCA No. WR-79,472-01                                                                 COA No. 11-09-00065-CR
   Trial Court Case No. CR33037A


   Dear Mr. Udashen:


             This letter is to serve notice, pursuant to Texas Rules of Appellate Procedure 9.10(c), that
   the Court has identified sensitive data or items that have been determined should be sealed in the
   above referenced case. The items are listed in the Court's order which is enclosed herewith.

             Comments or objections to the Court's order are due within 10 days of the date of the
   order.
                                                                           Sincerely




                                                                           Abel Acosta, Clerk
                        Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                           Website www.txcourts.gov/cca.aspx